Title: Thomas Jefferson: Agreement with Jeremiah A. Goodman, 30 July 1817
From: Jefferson, Thomas
To: Goodman, Jeremiah Augustus


          
            Having at a the date of a settlement of Nov. 30. 1815. with Jeremiah A. Goodman sold to him a negro girl called Sally for the sum of 150. Dollars, for which sum I was then allowed a credit in account; it is now agreed with the sd Jeremiah that that sale shall be annulled; that the said negro girl Sally shall now become my property, and that I shall repay to him the said sum of 150.D. with interest thereon from the sd 30th of November 1815. until repaid; and also that I shall repay him the sum of fifteen Dollars allowed me in account on the 16th day of December 1816. for subsistence for the sd girl with interest thereon from the sd 16th of Dec. 1816. until payment and that these payments of the sd sums of 150.D. & of 15.D. with their respective interests shall be made in the month of May eighteen hundred and nineteen. Witness my hand this 29th 30th day of July 1817.
            Th: Jefferson
          
          
            I agree to the above and have delivered up the deed for the negro girl who has always been in the possession of the sd Thomas.
            
              Jeremiah A Goodman
            
          
        